Case 2:14-cv-04090-JBW-RML Document 281 Filed 06/12/19 Page 1 of 2 PageID #: 6032




  By ECF                                                              June 12, 2019

  Hon. Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201


           Re: Belfiore v. The Procter & Gamble Company, 14 Civ. 4090
                (JBW) (RML)

  Dear Judge Weinstein:

          I write on behalf of Defendant The Procter & Gamble Company (“P&G”) in connection
  with the Court’s June 10, 2019 order granting P&G’s request for a status conference specific to
  the Belfiore case. See D.E. 279. In that same order, the Court also directed the parties in the
  Kurtz and Belfiore cases to consider a schedule for an evidentiary hearing, as well as a status
  conference with all the parties to discuss that hearing. P&G now writes to respectfully request
  that the Court set the Belfiore-only status conference to precede the broader one involving all
  the parties in Kurtz and Belfiore.

          As P&G outlined in its May 31, 2019 letter requesting a Belfiore-only status conference,
  see D.E. 277, it recently entered into a 49-state settlement of claims regarding its flushable
  wipes, and the FTC has now closed its investigation of P&G’s flushable wipes. These
  developments, which are specific to the Belfiore case, raise issues wholly independent of the
  injury and causation issues identified by the Second Circuit as to whether this Court should
  decertify the purported Belfiore class. P&G seeks to discuss these issues with the Court as soon
  as possible, and before any broader status conference to discuss the evidentiary hearing that
  includes the Kurtz parties, because the outcome of that discussion could affect the nature of
  P&G’s participation in the evidentiary hearing. In addition, P&G requests that the Court set the
  status conferences for separate days given that the issues to be discussed in the Belfiore-only
  status conference are complex, could require lengthy discussion, and are entirely distinct from
  any issues regarding the evidentiary hearing.

          P&G understands that all of the Kurtz and Belfiore parties are available for the broader
  status conference on Tuesday, June 18 at 12 noon. For the reasons set forth above, P&G
  respectfully requests that the Court set the Belfiore-only status conference for the day before at a
  time P&G understands to be available: Monday, June 17 at 11 a.m. However, if the Court prefers
  to hold the two status conferences on the same day, P&G requests that the Belfiore-specific
  conference start at 11 a.m. on Tuesday, June 18 such that it is distinct from and formally
  precedes the conference among all the Kurtz and Belfiore parties.


  NY: 1187150-1
Case 2:14-cv-04090-JBW-RML Document 281 Filed 06/12/19 Page 2 of 2 PageID #: 6033



  Hon. Jack B. Weinstein
  June 12, 2019
  Page 2


                                                 Respectfully submitted,

                                                 COVINGTON & BURLING LLP

                                                 /s/ Cortlin H. Lannin
                                                 Cortlin H. Lannin

                                                 Counsel for Defendant


  cc: Counsel of record (via ECF)
